Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 04/15/2022 have been fully considered but they are not persuasive.
The applicant argues that Kim et al. does not disclose the limitation as amended in claims 1, 6, and 11.  The examiner respectfully disagrees.  Kim et al. (figures 4-8E) discloses the blue pixels 321R, 321G, and 321B of the color filter 321 have different thicknesses (see at least paragraph 0033).  In other words, Kim et al. (figures 4-8E) discloses an array substrate as claimed including wherein a thickness of a blue photoresist film layer Bi+1, j on the blue pixel subunit of a pixel unit Pi+1, j, and a thickness of a blue photoresist film layer Bi, j+1 on the blue pixel subunit of a pixel unit Pi1, j+1, are different from a thickness of a blue photoresist film layer Bi, j on the blue pixel subunit of a pixel unit Pi, j, respectively; the thickness of the blue photoresist film layer Bi, j+1 on the blue pixel subunit of a pixel unit Pi, j+1 and the thickness of the blue photoresist film laver Bi+1, j on the blue pixel subunit of a pixel unit Pi+1, j, are different from a thickness of a blue photoresist film layer Bi+1, j+1 on the blue pixel subunit of a pixel unit Pi+1, j+1 respectively; wherein, Bi, j represents the blue photoresist film layer of the blue pixel subunit of the pixel unit at column i and row j, Pi, j represents the pixel unit at column i and row j, and i and j are integrals, and the pixel unit Pi, j is neighboring both the pixel units Pi+1, i and P1, j+1, and the pixel unit Pi+1, j++1 is neighboring both the pixel units Pi+1, i and Pj+1 (different thicknesses of the blue photoresist films 321B corresponding to 323R and 323 NR in different pixel regions; e.g. the pixels on the upper area, lower area, left and right sides of the current pixel 321RGB as shown in figure 4).  The applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2006/0055848).
Regarding claim 1, Kim et al. (figures 4-8E) discloses an array substrate, comprising: 
a plurality of pixel regions disposed on a substrate, wherein each of the pixel regions includes a plurality of pixel units each respectively including a red pixel subunit (21R, 323R and 323NR), a green pixel subunit (321G, 323G and 323NR) and a blue pixel subunit (321B, 323B and 323NR); and 
a plurality of blue photoresist film layers respectively disposed on each of the blue pixel subunits; 
wherein a thickness of a blue photoresist film layer Bi+1, j on the blue pixel subunit of a pixel unit Pi+1, j, and a thickness of a blue photoresist film layer Bi, j+1 on the blue pixel subunit of a pixel unit Pi1, j+1, are different from a thickness of a blue photoresist film layer Bi, j on the blue pixel subunit of a pixel unit Pi, j, respectively; the thickness of the blue photoresist film layer Bi, j+1 on the blue pixel subunit of a pixel unit Pi, j+1 and the thickness of the blue photoresist film laver Bi+1, j on the blue pixel subunit of a pixel unit Pi+1, j, are different from a thickness of a blue photoresist film layer Bi+1, j+1 on the blue pixel subunit of a pixel unit Pi+1, j+1 respectively; wherein, Bi, j represents the blue photoresist film layer of the blue pixel subunit of the pixel unit at column i and row j, Pi, j represents the pixel unit at column i and row j, and i and j are integrals, and the pixel unit Pi, j is neighboring both the pixel units Pi+1, i and P1, j+1, and the pixel unit Pi+1, j++1 is neighboring both the pixel units Pi+1, i and Pj+1 (different thicknesses of the blue photoresist films 321B corresponding to 323R and 323 NR in different pixel regions; e.g. the pixels on the upper area, lower area, left and right sides of the current pixel 321RGB as shown in figure 4).  
Regarding claim 2, Kim et al. (figures 4-8E) discloses wherein each of the pixel regions comprises: the plurality of pixel units arranged in an array.  
Regarding claim 3, Kim et al. (figures 4-8E) discloses wherein: the pixel unit in each pixel area has a same number of columns and rows; and a thickness of the blue photoresist film layer at column i and row j is same as a thickness of the blue photoresist film layer at column j and row i; wherein i and j are all smaller than or equal to the number of columns.  
Regarding claim 4, Kim et al. (figures 4-8E) discloses wherein each of the pixel regions comprises: four pixel units arranged in two columns and two rows; wherein the blue photoresist film layers of the blue pixel subunits in the two pixel units that are arranged diagonally have a same thickness.  
Regarding claim 5, Kim et al. (figures 4-8E) discloses wherein: the green pixel subunit is located between the red pixel subunit and the blue pixel subunit in each of the pixel units. 
Regarding claim 6, Kim et al. (figures 4-8E) discloses a display panel, comprising: 
a first substrate; and 
a second substrate; 
wherein the first substrate and the second substrate are disposed opposite to each other; the first substrate comprises: a plurality of pixel regions disposed thereon,
 wherein each of the pixel regions includes a plurality of pixel units each respectively including a red pixel subunit (21R, 323R and 323NR), a green pixel subunit (321G, 323G and 323NR) and a blue pixel subunit (321B, 323B and 323NR); and 
a plurality of blue photoresist film layers respectively  disposed on each of the blue pixel subunits (321; see at least paragraph 0056); 
wherein a thickness of a blue photoresist film layer Bi+1, j on the blue pixel subunit of a pixel unit Pi+1, j, and a thickness of a blue photoresist film layer Bi, j+1 on the blue pixel subunit of a pixel unit Pi1, j+1, are different from a thickness of a blue photoresist film layer Bi, j on the blue pixel subunit of a pixel unit Pi, j, respectively; the thickness of the blue photoresist film layer Bi, j+1 on the blue pixel subunit of a pixel unit Pi, j+1 and the thickness of the blue photoresist film laver Bi+1, j on the blue pixel subunit of a pixel unit Pi+1, j, are different from a thickness of a blue photoresist film layer Bi+1, j+1 on the blue pixel subunit of a pixel unit Pi+1, j+1 respectively; wherein, Bi, j represents the blue photoresist film layer of the blue pixel subunit of the pixel unit at column i and row j, Pi, j represents the pixel unit at column i and row j, and i and j are integrals, and the pixel unit Pi+1, j++1 is neighboring both the pixel units Pi+1, i and Pj+1 (different thicknesses of the blue photoresist films 321B corresponding to 323R and 323 NR in different pixel regions; e.g. the pixels on the upper area, lower area, left and right sides of the current pixel 321RGB as shown in figure 4.    
Regarding claim 7, Kim et al. (figures 4-8E) discloses wherein each of the pixel regions comprises: the plurality of pixel units arranged in an array.  
Regarding claim 8, Kim et al. (figures 4-8E) discloses wherein: the pixel unit in each pixel area has a same number of columns and rows; and a thickness of the blue photoresist film layer at column i and row j is same as a thickness of the blue photoresist film layer at column j and row i; wherein i and j are all smaller than or equal to the number of columns.  
Regarding claim 9, Kim et al. (figures 4-8E) discloses wherein each of the pixel regions comprises: four pixel units arranged in two columns and two rows; wherein the blue photoresist film layers of the blue pixel subunits in the two pixel units that are arranged diagonally have a same thickness.  
Regarding claim 10, Kim et al. (figures 4-8E) discloses wherein: the green pixel subunit is located between in the middle of the red pixel subunit and the blue pixel subunit in each of the pixel units.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2005/0041006) in view of Kim et al. (US 2006/0055848).
Regarding claim 11, Lee et al. (figures 1-7) discloses a display device, comprising: 
a data receiving chip (108); 
a display panel (102); and 
a driver board including a timing control circuit (MCLK); 
wherein 
the data receiving chip and the display panel are connected to each other; 
the timing control circuit and the data receiving chip are connected to each other; 
the display panel comprises: 
a first substrate; and 
a second substrate disposed opposite to the first substrate; 
wherein the first substrate comprises: a plurality of pixel regions disposed thereon, wherein each of the pixel regions includes a plurality of pixel units each respectively including a red pixel subunit (21R, 323R and 323NR), a green pixel subunit (321G, 323G and 323NR) and a blue pixel subunit (321B, 323B and 323NR); and 
wherein the timing control circuit is configured to process an initial drive voltage signal for each of the pixel subunits, such that the processed driving voltages of the plurality of blue pixel subunits at a same column/row in a same pixel region are the same, and configured to output the processed driving voltage signal to the data receiving chip; 
wherein a thickness of a blue photoresist film layer Bi+1, j on the blue pixel subunit of a pixel unit Pi+1, j, and a thickness of a blue photoresist film layer Bi, j+1 on the blue pixel subunit of a pixel unit Pi1, j+1, are different from a thickness of a blue photoresist film layer Bi, j on the blue pixel subunit of a pixel unit Pi, j, respectively; the thickness of the blue photoresist film layer Bi, j+1 on the blue pixel subunit of a pixel unit Pi, j+1 and the thickness of the blue photoresist film laver Bi+1, j on the blue pixel subunit of a pixel unit Pi+1, j, are different from a thickness of a blue photoresist film layer Bi+1, j+1 on the blue pixel subunit of a pixel unit Pi+1, j+1 respectively; wherein, Bi, j represents the blue photoresist film layer of the blue pixel subunit of the pixel unit at column i and row j, Pi, j represents the pixel unit at column i and row j, and i and j are integrals, and the pixel unit Pi+1, j++1 is neighboring both the pixel units Pi+1, i and Pj+1 (different thicknesses of the blue photoresist films 321B corresponding to 323R and 323 NR in different pixel regions; e.g. the pixels on the upper area, lower area, left and right sides of the current pixel 321RGB as shown in figure 4.
The limitation, “wherein the timing control circuit is configured to process an initial drive voltage signal for each of the pixel subunits, such that the processed driving voltages of the plurality of blue pixel subunits at a same column/row in a same pixel region are the same, and configured to output the processed driving voltage signal to the data receiving chip” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Lee et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Lee et al. discloses the limitations as shown in the rejection of claim 11 above.  However, Lee et al. is silent regarding a plurality of blue photoresist film layers respectively disposed on each of the blue pixel subunits; wherein the blue photoresist film layers of the blue pixel subunits in two adjacent ones of the pixel units have different thicknesses.  Kim et al. (figures 4-8E) teaches a plurality of blue photoresist film layers respectively disposed on each of the blue pixel subunits; wherein the blue photoresist film layers of the blue pixel subunits in two adjacent ones of the pixel units have different thicknesses (different thicknesses of 321 in different pixel regions; see at least paragraph 0056).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color filter layer as taught by Kim et al. in order to improve the color contrast of the display device.
Regarding claim 12, Lee et al. (figures 1-7) discloses wherein the timing control circuit is configured to process the initial drive voltage signal for each of the pixel subunits, such that the processed driving voltage of each of the plurality of blue pixel subunits is equal to a mean value of the initial driving voltages of the plurality of blue pixel subunits at the same row/column in the same pixel region, and the timing control circuit is configured to output the processed driving voltage signal to the data receiving chip.  
The limitation, “wherein the timing control circuit is configured to process the initial drive voltage signal for each of the pixel subunits, such that the processed driving voltage of each of the plurality of blue pixel subunits is equal to a mean value of the initial driving voltages of the plurality of blue pixel subunits at the same row/column in the same pixel region, and the timing control circuit is configured to output the processed driving voltage signal to the data receiving chip” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Lee et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 13, Lee et al. (figures 1-7) discloses wherein the timing control circuit is further configured to output the processed driving voltage signal to the data receiving chip at a displaying time of a next frame after processing the initial drive voltage signal for each of the pixel subunits.  
The limitation, “wherein the timing control circuit is further configured to output the processed driving voltage signal to the data receiving chip at a displaying time of a next frame after processing the initial drive voltage signal for each of the pixel subunits” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Lee et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 14, Lee et al. (figures 1-7) implicitly discloses wherein the timing control circuit comprises: a signal processing unit configured to process the initial drive voltage signal for each of the pixel units; a storage unit configured to receive and store the processed driving voltage signal, and output the processed driving voltage signal at a displaying time of the next frame.  
Regarding claim 15, Kim et al. (figures 4-8E) discloses wherein each of the pixel regions comprises: the plurality of pixel units arranged in an array.  
Regarding claim 16, Kim et al. (figures 4-8E) discloses wherein: the pixel unit in each pixel area has a same number of columns and rows; and a thickness of the blue photoresist film layer at column i and row j is same as a thickness of the blue photoresist film layer at column j and row i; wherein i and j are all smaller than or equal to the number of columns.  
Regarding claim 17, Kim et al. (figures 4-8E) discloses wherein each of the pixel region comprises: four pixel units arranged in two columns and two rows; wherein the blue photoresist film layers of the blue pixel subunits in the two pixel units that are arranged diagonally have a same thickness.  
Regarding claim 18, Kim et al. (figures 4-8E) discloses wherein: the green pixel subunit is located between the red pixel subunit and the blue pixel subunit in each of the pixel units.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871